Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of May 28, 2009, among BOISE CASCADE, L.L.C., a Delaware limited liability
company (“Boise Cascade”), BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C., a
Delaware limited liability company (“Boise Distribution”) and BOISE BUILDING
SOLUTIONS MANUFACTURING, L.L.C., a Delaware limited liability company (“Boise
Manufacturing”, and together with Boise Cascade and Boise Distribution,
collectively, “Borrowers”), BOISE BUILDING SOLUTIONS MANUFACTURING HOLDINGS
CORP., a Delaware corporation (“Boise Manufacturing Holding”), BC CHILE
INVESTMENT CORPORATION, a Delaware corporation (“BC Chile Investment”), and BC
BRAZIL INVESTMENT CORPORATION, a Delaware corporation (“BC Brazil Investment”,
and together with Boise Manufacturing Holding and BC Chile Investment,
collectively, “Guarantors”), the financial institutions party to this Amendment
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”).

 

RECITALS:

 


A.                                   WHEREAS, THE BORROWERS, THE GUARANTORS, THE
LENDERS PARTY THERETO FROM TIME TO TIME, AND THE AGENT EXECUTED THAT CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF FEBRUARY 22, 2008 (AS AMENDED,
SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “LOAN AGREEMENT”)
PURSUANT TO WHICH THE LENDERS HAVE AGREED TO MAKE AVAILABLE TO THE BORROWERS A
REVOLVING LINE OF CREDIT; AND


 


B.                                     WHEREAS, THE BORROWERS, THE GUARANTORS,
THE LENDERS, AND THE AGENT DESIRE THAT THE LOAN AGREEMENT BE AMENDED IN CERTAIN
RESPECTS IN ACCORDANCE WITH THE TERMS OF THIS AMENDMENT.


 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       Recitals.  The foregoing Recitals are
incorporated herein and made a part hereof for all purposes.

 

2.                                       Definitions.  Unless otherwise defined
in this Amendment, all initially capitalized terms and phrases wherever used in
this Amendment shall have the respective meanings given to them in the Loan
Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

3.                                       Amendments to Loan Agreement.  Subject
to the terms and conditions set forth herein, as of the Second Amendment
Effective Date (as defined below), the Loan Agreement is hereby amended as
follows:

 

(a)                                  Amendment to Section 9.1.8 of the Loan
Agreement.  Section 9.1.8 of the Loan Agreement is hereby amended by deleting
the reference to “December 31, 2007” and replacing it with “December 31, 2008”.

 

(b)                                 Amendment to Schedule 1.1 to the Loan
Agreement.  Schedule 1.1 (Commitments of Lenders) to the Loan Agreement is
hereby amended and restated in its entirety and is attached hereto as Annex I.

 

4.                                       Acknowledgment of the Obligors.  The
Obligors hereby acknowledge and agree that, to the best of their knowledge: 
(a) none of the Obligors has any defense, offset, or counterclaim with respect
to the payment of any sum owed to the Lenders or the Agent under the Loan
Documents, or with respect to the performance or observance of any warranty or
covenant contained in the Loan Agreement or any of the other Loan Documents; and
(b) the Lenders and the Agent have performed all obligations and duties owed to
the Obligors through the date of this Amendment.

 

5.                                       Consent and Reaffirmation of
Guarantors.  The undersigned Guarantors hereby consent to the foregoing
amendments and acknowledge and agree that nothing herein shall in any way limit
or diminish any of the obligations of the undersigned under their respective
Guaranty, each such Guaranty being hereby ratified and affirmed.

 

6.                                       Representations and Warranties of the
Obligors.  The Obligors represents and warrants to the Lenders and the Agent
that:

 

(a)                                  Compliance with Loan Agreement.  On the
date hereof, no Default or Event of Default has occurred and is continuing;

 

(b)                                 Representations and Warranties.  On the date
hereof, and after giving effect to this Amendment, the representations and
warranties of each Obligor in the Loan Documents are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date);

 

(c)                                  Power and Authority.  Each Obligor is duly
authorized to execute, deliver and perform this Amendment.  The execution,
delivery and performance of this Amendment and the Loan Agreement, as amended
hereby, have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor; and

 

2

--------------------------------------------------------------------------------


 

(d)                                 Enforceability.  This Amendment and the Loan
Agreement, as amended hereby, are legal, valid and binding obligations of each
Obligor, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

 

7.                                       Effectiveness of this Amendment. The
amendment of the Loan Agreement will become effective (the “Second Amendment
Effective Date”) as of the date of this Amendment only upon the receipt by the
Agent of this Amendment duly executed by the Agent, the Borrowers, the
Guarantors, and the Required Lenders.

 

8.                                       Effect on Loan Agreement.  Except as
specifically amended hereby, the terms and provisions of the Loan Agreement and
the other Loan Documents are, in all other respects, ratified and confirmed and
remain in full force and effect.  No reference to this Amendment need be made in
any notice, writing, or other communication relating to the Loan Agreement and
the other Loan Documents, any such reference to the Loan Agreement and the other
Loan Documents to be deemed a reference thereto as respectively amended by this
Amendment.  All references to the Loan Agreement and the other Loan Documents in
any document, instrument, or agreement executed in connection with the Loan
Agreement and the other Loan Documents will be deemed to refer to the Loan
Agreement and the other Loan Documents as respectively amended hereby.

 

9.                                       Fees and Expenses.  The Borrower hereby
agrees to pay all reasonable out-of-pocket expenses incurred by the Agent in
connection with the preparation, negotiation, and consummation of this
Amendment, and all other documents related hereto, including without limitation,
the reasonable fees and expenses of the Lenders’ counsel.

 

10.                                 Successors.  This Amendment will be binding
upon and inure to the benefit of the Borrowers, the Guarantors, the Lenders, the
Agent, and their respective successors and assigns, provided, however, that no
interest herein may be assigned by any Obligor without the prior written consent
of the Agent and each Lender.

 

11.                                 Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

 

12.                                 Consent to Forum; Arbitration.

 

(a)                                  Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH

 

3

--------------------------------------------------------------------------------


 

PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.  Nothing herein shall limit
the right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law.  Nothing in this Amendment shall be deemed
to preclude enforcement by Agent of any judgment or order obtained in any forum
or jurisdiction.

 

(b)                                 Arbitration.  Notwithstanding any other
provision of this Amendment or any other Loan Document to the contrary, if for
any reason a court having jurisdiction over an action among the parties relating
in any way to any Obligations or Loan Documents does not uphold the waiver of
jury trail contained in Section 13 or in any provision of any other Loan
Document, any controversy or claim among the parties relating in any way to any
Obligations or Loan Documents, including any alleged tort, shall at the request
of any party hereto be determined by binding arbitration conducted in accordance
with the United States Arbitration Act (Title 9 U.S. Code).  Arbitration
proceedings will be determined in accordance with the Act, the then-current
rules and procedures for the arbitration of financial services disputes of the
American Arbitration Association (“AAA”), and the terms of this Section.  In the
event of any inconsistency, the terms of this Section shall control.  If AAA is
unwilling or unable to serve as the provider of arbitration or to enforce any
provision of this Section, Agent may designate another arbitration organization
with similar procedures to serve as the provider of arbitration.  The
arbitration proceedings shall be conducted in New York.  The arbitration hearing
shall commence within 90 days of the arbitration demand and close within 90 days
thereafter.  The arbitration award must be issued within 30 days after close of
the hearing (subject to extension by the arbitrator for up to 60 days upon a
showing of good cause), and shall include a concise written statement of reasons
for the award.  The arbitrator shall give effect to applicable statutes of
limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit.  Any dispute concerning this Section or whether a
controversy or claim is arbitrable shall be determined by the arbitrator.  The
arbitrator shall have the power to award legal fees to the extent provided by
this Agreement.  Judgment upon an arbitration award may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuant to a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.  No controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim relates to an obligation secured by Real Estate, but
if all parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence.  At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was commenced. 
None of the foregoing provisions of this Section shall limit the right of Agent
or Lenders to exercise self-help remedies, such as setoff, foreclosure or sale
of

 

4

--------------------------------------------------------------------------------


 

any Collateral or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after or during any arbitration proceeding.  The
exercise of a remedy does not waive the right of any party to resort to
arbitration or reference.

 

13.                                 Waiver of Jury Trial.  To the fullest extent
permitted by Applicable Law, each Obligor waives (a) the right to trial by jury
(which Agent and each Lender hereby also waives) in any proceeding or dispute of
any kind relating in any way to this Amendment, any Loan Documents, Obligations
or Collateral.

 

14.                                 Counterparts.  This Amendment may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of a
signature page of any Loan Document by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of such agreement.

 

15.                                 Severability.  Wherever possible, each
provision of this Amendment shall be interpreted in such manner as to be valid
under Applicable Law.  If any provision is found to be invalid under Applicable
Law, it shall be ineffective only to the extent of such invalidity and the
remaining provisions of this Amendment shall remain in full force and effect.

 

16.                                 Entire Agreement.  Time is of the essence of
the Loan Documents.  This Amendment and the Loan Agreement, as amended hereby,
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

BOISE CASCADE, L.L.C.

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

 

 

 

 

BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C.

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

 

 

 

 

BOISE BUILDING SOLUTIONS MANUFACTURING, L.L.C.

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

 

 

 

 

GUARANTORS:

 

 

 

BOISE BUILDING SOLUTIONS MANUFACTURING HOLDINGS CORP.

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

 

 

 

 

BC CHILE INVESTMENT CORPORATION

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

 

 

 

 

BC BRAZIL INVESTMENT CORPORATION

 

 

 

By:

/s/ Wayne Rancourt

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and Lender

 

 

 

 

 

By:

/s/ T. Eggertsen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

1st FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Dale A. Richardson

 

Title:

VP, Illinois Capital Markets Group

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Tousignant

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Peter S. Predun

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jeanette P. Vandenbergh

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ian Murray

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Bruce Rhodes

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Jennifer Fong

 

Title:

Account Executive, AVP

 

--------------------------------------------------------------------------------


 

Annex I

 

SCHEDULE 1.1

to

Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender

 

Revolver Commitment

 

Bank of America, N.A.

 

$

62,142,857.14

 

Wells Fargo Foothill, LLC

 

$

59,657,142.86

 

General Electric Capital Corporation

 

$

41,428,571.43

 

Wachovia Bank, N.A.

 

$

33,142,857.14

 

Textron Financial Corporation

 

$

24,857,142.86

 

PNC Bank, National Association

 

$

20,714,285.71

 

U.S. Bank, National Association

 

$

16,571,428.57

 

CoBank, ACB

 

$

8,285,714.29

 

1st Farm Credit Services, PCA

 

$

8,285,714.29

 

Toronto Dominion (Texas) LLC

 

$

8,285,714.29

 

JPMorgan Chase Bank, N.A.

 

$

4,142,857.14

 

AgFirst Farm Credit Bank

 

$

2,485,714.29

 

Total

 

$

290,000,000.00

 

 

--------------------------------------------------------------------------------